Citation Nr: 0626298	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-00 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to reopen a service connection claim 
for asbestosis.  That claim was denied by the Board in April 
1985.  The veteran subsequently attempted to reopen the 
claim, and a March 1986 rating decision again denied the 
claim.  The veteran did not appeal that rating decision and 
it became final.  The 1985 and 1986 denials were based on a 
determination that the veteran's asbestosis was more likely 
attributable to his 31 year history of asbestos exposure in 
his employment at the Chattanooga Dupont Company from 1951 to 
1982, rather than a possible 19-month history of asbestos 
exposure while working at a bakery in the Navy in the 1940s.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held in part that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  It further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate  
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

The June 2005 VCAA letter associated with the claims folder 
did not properly advise the veteran of the basis for the 
denial in the prior decision.  Additionally, while the letter 
noted that the claim had been previously denied, it referred 
to a June 1984 rating decision as the date of the prior, 
final decision, when, as noted above, the March 1986 rating 
decision is actually the relevant prior final decision.  
Thus, the June 2005 letter does not comply with the Kent 
ruling.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) that (1) notifies the veteran of 
the evidence and information necessary to 
reopen the claim; and (2) notifies the 
veteran of what specific evidence would be 
required to substantiate the element or 
elements needed to grant the veteran's 
service connection claim (i.e., evidence 
establishing that his asbestosis is 
attributable to asbestos exposure during 
service as opposed to his 31 years of 
post-service employment-related asbestos 
exposure).  This notice is outlined by the 
Court in Kent, supra.  The notification 
letter should also advise the veteran of 
the evidence and information that is 
necessary to establish entitlement to his 
underlying service connection claim.  

2.  Following such development, the RO 
should review and readjudicate the new and 
material claim.  If any benefit sought on 
appeal remains denied, the RO shall issue 
the veteran and his representative a 
Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



